On Application for Rehearing.
FRICK, J.
Appellants’ counsel have filed a petition for rehearing, in which they vigorously assail the conclusions reached by this court in the opinion filed in this case. Counsel, however, although at great length, merely reargue the questions that were argued in their original briefs and Vhich have been passed on by this court. Ordinarily, therefore, the petition for a rehearing would be denied without further comment, for the reason that it is not enough to merely re-argue the propositions that have been considered and decided. In view, however, that counsel in their argument filed in support of their petition for a rehearing again assail and more fully argue the right of the district judge who heard the motion for a new trial, but who is merely the successor of the judge who tried the case, to exercise a reasonable judicial discretion in granting or denying a new trial, we shall merely cite the authorities upon that subject without discussing them.
The question under a statute like ours has frequently come before the Supreme Court of California, and it has uniformly been held by that court that the judge passing upon the motion for a new trial, although he is merely the successor *397of the judge who 'tried the ease, nevertheless, must exercise a sound legal discretion in the matter. In the Case of Altschul v. Doyle, 48 Cal. at page 536, the court, after stating the general rule respecting the exercise of judicial discretion in granting or denying a motion for a new trial, says:
“The circumstances, that intermediate the trial and the determination of the motion for a new trial, a change in the incumbency of the bench in the court below had occurred, and that the motion was determined by the new incumbent, who had not presided at the trial, can make no difference in the application of the rule. The consideration, in the first instance, of the question, as to whether or not the decision upon a substantially contested issue of fact is satisfactory to the judicial conscience, is a function of the trial court as such; its determination by that court is entitled to the utmost degree of deference at our hands; and upon looking into the record in this case, we find no reason to disturb the conclusion arrived at below.”
To the same' effect are the opinions in Macy v. Davila, 48 Cal. 646; Wilson v. California, etc., Co., 94 Cal. 166, 29 Pac. 861, 17 L. R. A. 685; Austin v. Gagan, 3 Cal. Unrep. Cas. 533, 30 Pac. 790; Texas & P. Ry. Co. v. Voliva, 41 Tex. Civ. App. 17, 91 S. W. 354; Van Giesen v. Queen Ins. Co., 132 Ga. 515, 64 S. E. 456.
The foregoing cases all sustain the rule announced in the opinion, and we are not aware of any cases to the contrary under statutes like ours.
It is next insisted - that in determining the rights of the plaintiff as the father of the child under the circumstances of this case we laid too much stress upon certain portions of the evidence. In passing upon that question we were very careful to detenhine the rights of the defendants upon their own statements made under oath. We know of no rule, either of law or of morals, that forbids a court from judging a party according to his own statements when such statements are deliberately made under oath and with a full appreciation of what they purport to establish. That is all we did in passing upon the effect of the evidence in this case.
In conclusion, and without entering upon further argument, we desire to state that the ease in all of its phases has received most careful consideration, and, after having given *398tbe matter our best judgment, our convictions force us to tbe conclusions stated in tbe opinion; and, after again reflecting upon tbe matters involved, we are still convinced of tbe correctness of our conclusions, and tbat they should prevail.
The petition for a rehearing is denied.
WEBER, C. J., and GIDEON and THURMAN, JJ., concur.